              Case 20-00713-TLM                    Doc 1       Filed 07/31/20 Entered 07/31/20 12:27:02                              Desc Main
                                                              Document      Page 1 of 36

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF IDAHO

Case number (if known)                                                        Chapter      12
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                JLJ Farms, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  29862 Emmett Road
                                  Caldwell, ID 83607
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Canyon                                                            Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       n/a


6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-00713-TLM                      Doc 1        Filed 07/31/20 Entered 07/31/20 12:27:02                                     Desc Main
                                                                 Document      Page 2 of 36
Debtor    JLJ Farms, LLC                                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                          Chapter 12


9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-00713-TLM                   Doc 1        Filed 07/31/20 Entered 07/31/20 12:27:02                                 Desc Main
                                                             Document      Page 3 of 36
Debtor   JLJ Farms, LLC                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                Other     Crops
                                                                              29862 Emmett Road
                                             Where is the property?           Caldwell, ID, 83607-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?

                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-00713-TLM                  Doc 1       Filed 07/31/20 Entered 07/31/20 12:27:02                                 Desc Main
                                                            Document      Page 4 of 36
Debtor    JLJ Farms, LLC                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 31, 2020
                                                  MM / DD / YYYY


                             X   /s/ LaurieAnn Shoemaker                                                  LaurieAnn Shoemaker
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Patrick J. Geile                                                      Date July 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Patrick J. Geile
                                 Printed name

                                 Foley Freeman, PLLC
                                 Firm name

                                 PO Box 10
                                 Meridian, ID 83680
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (208) 888-9111                Email address      abennett@foleyfreeman.com

                                 6975 ID
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                   Desc Main
                                                                     Document      Page 5 of 36




 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 31, 2020                           X /s/ LaurieAnn Shoemaker
                                                                       Signature of individual signing on behalf of debtor

                                                                       LaurieAnn Shoemaker
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-00713-TLM                                    Doc 1              Filed 07/31/20 Entered 07/31/20 12:27:02                                                          Desc Main
                                                                                    Document      Page 6 of 36
 Fill in this information to identify the case:

 Debtor name            JLJ Farms, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        3,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,866,399.34

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,866,399.34


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,829,586.58


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            82,586.80


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,912,173.38




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                         Desc Main
                                                                     Document      Page 7 of 36
 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Zions Bank                                              Business Checking               4760                                       $409.34




           3.2.     Idaho Central Credit Union                              Business Checking               9732                                       $300.00




           3.3.     Columbia Bank                                           Business Checking               0395                                     $6,700.00




           3.4.     Columbia Bank                                           Business Checking               2557                                     $3,050.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $10,459.34
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02               Desc Main
                                                                     Document      Page 8 of 36
 Debtor         JLJ Farms, LLC                                                                Case number (If known)
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 28.       Crops-either planted or harvested
           Dry corn for feedlots, 193 acres, 3 fields,
           Canyon County, ID; Basis commodity contract
           signed; futures cash contract TBD                                           Unknown       Self Estimate                    $200,000.00



 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           2016 Oteco - pivot track filler                                             Unknown       Self Estimate                       $9,900.00


           2012 Ag-Chem - self propelled sprayer unit                                  Unknown       Self Estimate                     $66,000.00


           2015 John Deere - combine cornhead                                          Unknown       Self Estimate                     $88,000.00


           2015 Orthman - disk pivot track filler                                      Unknown       Self Estimate                       $4,950.00


           2016 Demco - demco grain cart                                               Unknown       Self Estimate                     $55,000.00


           2012 John Deere - row crop tractor                                          Unknown       Self Estimate                    $236,500.00


           2015 John Deere - tractor                                                   Unknown       Self Estimate                     $24,200.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                  Desc Main
                                                                     Document      Page 9 of 36
 Debtor         JLJ Farms, LLC                                                                   Case number (If known)
                Name

           2014 New Holland - combine                                                     Unknown       Self Estimate                    $180,000.00


           2014 Ag-Engineering - dammer diker                                             Unknown       Self Estimate                     $20,000.00


           2014 John Deere - planter                                                      Unknown       Self Estimate                     $35,000.00


           2013 John Deere - rotary flail cutter                                          Unknown       Self Estimate                     $10,450.00


           2014 Orthman - strip tiller                                                    Unknown       Self Estimate                     $35,000.00


           2015 John Deere - crawler tractor                                              Unknown       Self Estimate                    $250,000.00


           2009 New Holland , Header for Combine,
           Model 74C 30' Flex                                                             Unknown       Self Estimate                     $10,000.00


           2015 John Deere - Loader Model H240,                                           Unknown       Self Estimate                       $3,500.00


           2006 John Deere - Offset Disk, 30',                                            Unknown       Self Estimate                     $12,000.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                        $1,240,500.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02               Desc Main
                                                                     Document      Page 10 of 36
 Debtor         JLJ Farms, LLC                                                                Case number (If known)
                Name



 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           iPad Pivot monitor, office phone, and wifi
           router                                                                      Unknown       Self Estimate                         $100.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $100.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1964 Hyster , Trailer - Low Bed Trailer                           Unknown       Self Estimate                       $8,250.00


           47.2.     Donahue Trailer, for Equipment                                    Unknown       Self Estimate                       $2,200.00


           47.3.     Trailer for Grain, Hopper Bottom                                  Unknown       Self Estimate                       $1,500.00


           47.4.     Trailer for Spray Tank                                            Unknown       Self Estimate                       $1,100.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels
           48.1. Eversman , Landplane                                          Unknown          Self Estimate                              $880.00



 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Auger, for Bin, Model Hydraulic 6"x20'                                      Unknown       Self Estimate                         $110.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02        Desc Main
                                                                     Document      Page 11 of 36
 Debtor         JLJ Farms, LLC                                                               Case number (If known)
                Name



           Corrugator w/ Markers, 7-row                                                Unknown       Self Estimate                $880.00


           Harrow & Drawbar, 6-section                                                 Unknown       Self Estimate                $330.00


           Irrigation Handlines, Model 15 +/- quarter-mile
           32-joint (with 40' long sticks) lines                                       Unknown       Self Estimate            $18,000.00


           Irrigation Siphon Tubes, Model count of
           several thousand pieces                                                     Unknown       Self Estimate              $5,500.00


           Irrigation Mainline, 4", 5", and 6"                                         Unknown       Self Estimate              $5,500.00


           Motor for pump; Model 60 hp                                                 Unknown       Self Estimate              $2,200.00


           Shop Tools (Compressors, Welders,
           Handtools)                                                                  Unknown       Self Estimate            $38,500.00


           Spray Tanks, 4500 gal.                                                      Unknown       Self Estimate              $2,200.00


           2008 Feterl , Auger, for Grain                                              Unknown       Self Estimate              $1,650.00


           International , Bed Harrow, 12-row                                          Unknown       Self Estimate                $880.00


           2015 CrustBuster , CrustBuster Speed KIng,
           seed loader on trailer, Utility Trailer                                     Unknown       Self Estimate              $7,000.00


           2015 Parma , Cultivator Model 719,                                          Unknown       Self Estimate                $550.00


           Alloway , Grain Auger, 60'x8"                                               Unknown       Self Estimate                $880.00


           Stoess , Header Cart,                                                       Unknown       Self Estimate              $2,750.00


           Unverferth , Header Trailer for Combine                                     Unknown       Self Estimate              $2,200.00


           AaLadin , Hot Water Pressure Washer;                                        Unknown       Self Estimate                $880.00


           2005 Pierce , Irrigation Pivot , 930                                        Unknown       Self Estimate            $33,000.00


           2006 Zimmatic Pivot , Irrigation Pivot 500', 3
           tower                                                                       Unknown       Self Estimate            $16,500.00


           2007 Zimmatic Pivot , Irrigation Pivot 650', 4
           tower                                                                       Unknown       Self Estimate            $42,900.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02        Desc Main
                                                                     Document      Page 12 of 36
 Debtor         JLJ Farms, LLC                                                               Case number (If known)
                Name

           2011 Schmeiser , Packer, 20' packer                                         Unknown       Self Estimate              $5,500.00


           2015 Frontier , Pallet Forks Model AP12                                     Unknown       Self Estimate                $550.00


           AgSense , Pivot Controller (8)                                              Unknown       Self Estimate              $8,800.00


           Berkely, Pumps, Pump Panels, 3-phase
           converter                                                                   Unknown       Self Estimate            $12,000.00


           2014 Yetter , Row Cleaners                                                  Unknown       Self Estimate              $2,750.00


           John Deere , RTK GPS Controllers , Model
           2630 Touch Screens & 3000 Receivers                                         Unknown       Self Estimate            $55,000.00


           2014 Valley , Irrigation Pivot ,New; Model
           Model 5000's, two 4 tower 700+ ft pivots (2)                                Unknown       Self Estimate            $42,900.00


           Pump, Submersible, 60 HP                                                    Unknown       Self Estimate            $11,000.00


           Pump, Turbine w/ Booster Pump, Model 250
           HP (Turbine), 60 HP (Booster)                                               Unknown       Self Estimate            $44,000.00


           2013 , Irrigation mainline and buried solid set
           sprinklers, Model About 70 sprinkers                                        Unknown       Self Estimate            $24,200.00


           2000 Pierce , Irrigation Pivot ,New, 640', 3
           tower                                                                       Unknown       Self Estimate            $16,500.00


           2001 Pierce , Irrigation Pivot ,New, 600', 3
           tower                                                                       Unknown       Self Estimate            $16,500.00


           2001 Pierce , Irrigation Pivot ,New, 400', 2
           tower                                                                       Unknown       Self Estimate              $9,900.00


           2001 Pierce , Irrigation Pivot ,New, 400', 2
           tower                                                                       Unknown       Self Estimate              $9,900.00


           2012 Valley , Irrigation Pivot ,New, 4-tower,
           783'                                                                        Unknown       Self Estimate            $42,900.00


           2012 Valley , Irrigation Pivot ,New, 4-tower,
           785'                                                                        Unknown       Self Estimate            $42,900.00


           2012 Valley , Irrigation Pivot ,New, 3-tower,
           550'                                                                        Unknown       Self Estimate            $24,200.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                 Desc Main
                                                                     Document      Page 13 of 36
 Debtor         JLJ Farms, LLC                                                                Case number (If known)
                Name

            2008 Zimmatic , Irrigation Pivot ,New, 1320',
            9-tower                                                                    Unknown         Self Estimate                      $49,500.00




 51.        Total of Part 8.                                                                                                         $615,340.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 295 acres pivot
                     irrigated farmland at
                     29862 Emmett Rd.,
                     Caldwell, ID 83607 in
                     Canyon County, ID                                                 Unknown         Self Estimate                   $3,000,000.00




 56.        Total of Part 9.                                                                                                        $3,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02        Desc Main
                                                                     Document      Page 14 of 36
 Debtor         JLJ Farms, LLC                                                               Case number (If known)
                Name

    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           NOL for 2019                                                                        Tax year 2019                      Unknown



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                         $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-00713-TLM                             Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                         Desc Main
                                                                         Document      Page 15 of 36
 Debtor          JLJ Farms, LLC                                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $10,459.34

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                  $1,240,500.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $100.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $615,340.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,866,399.34            + 91b.            $3,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,866,399.34




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                Desc Main
                                                                     Document      Page 16 of 36
 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Zions Bank                                     Describe debtor's property that is subject to a lien               $1,398,233.03             $3,000,000.00
       Creditor's Name                                295 acres pivot irrigated farmland at 29862
                                                      Emmett Rd., Caldwell, ID 83607 in Canyon
       2460 S. 3270 West                              County, ID
       Salt Lake City, UT 84119
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/14/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Zions Bank                                     Describe debtor's property that is subject to a lien                 $367,854.16             $1,500,000.00
       Creditor's Name                                Equipment Loan
       2460 S. 3270 West
       Salt Lake City, UT 84119
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/14/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                Desc Main
                                                                     Document      Page 17 of 36
 Debtor       JLJ Farms, LLC                                                                          Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Zions Bank                                    Describe debtor's property that is subject to a lien                      $63,499.39       $1,500,000.00
        Creditor's Name                               Operating Loan
        2460 S. 3270 West
        Salt Lake City, UT 84119
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        6/14/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1090
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $1,829,586.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         8

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-00713-TLM                         Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                    Desc Main
                                                                     Document      Page 18 of 36
 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           Idaho State Tax Commission                                Check all that apply.
           Bankruptcy Division                                          Contingent
           P.O. Box 36                                                  Unliquidated
           Boise, ID 83722                                              Disputed

           Date or dates debt was incurred                           Basis for the claim:
           n/a                                                       Precautionary
           Last 4 digits of account number n/a                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           IRS                                                       Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           n/a                                                       Precautionary

           Last 4 digits of account number n/a                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   29959                                 Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                     Desc Main
                                                                     Document      Page 19 of 36
 Debtor       JLJ Farms, LLC                                                                          Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,072.80
           Columbia Bank                                                        Contingent
           P.O. Box 6353                                                        Unliquidated
           Fargo, ND 58125-6353                                                 Disputed
           Date(s) debt was incurred Unknown
                                                                             Basis for the claim:    Busniess Credit Card
           Last 4 digits of account number 0268
                                                                             Is the claim subject to offset?         No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,688.00
           Columbia Bank                                                        Contingent
           P.O. Box 6353                                                        Unliquidated
           Fargo, ND 58125-6353                                                 Disputed
           Date(s) debt was incurred Unknown
                                                                             Basis for the claim:    Busniess Credit Card
           Last 4 digits of account number 0268
                                                                             Is the claim subject to offset?         No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $23,700.00
           Idaho Central Credit Union                                           Contingent
           4400 Central Way                                                     Unliquidated
           Pocatello, ID 83202                                                  Disputed
           Date(s) debt was incurred 5/2020
                                                                                             SBA PPP Loan - Payroll Protection Program
                                                                             Basis for the claim:
           Last 4 digits of account number 3403                              (2020 covid19 'CARES' Act)
                                                                             Is the claim subject to offset?         No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $24,126.00
           John Deere Financial                                                 Contingent
           PO BOX 4450                                                          Unliquidated
           Carol Stream, IL 60197-4450                                          Disputed
           Date(s) debt was incurred Unknown
                                                                             Basis for the claim:    Deferred Seed loan on a multi-use LOC from John
           Last 4 digits of account number 8920                              Deere Financial
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Columbia Bank
           P.O. Box 790408                                                                            Line     3.1
           Saint Louis, MO 63179-0408
                                                                                                             Not listed. Explain

 4.2       Columbia Bank
           P.O. Box 790408                                                                            Line     3.2
           Saint Louis, MO 63179-0408
                                                                                                             Not listed. Explain

 4.3       John Deere Financial
           6400 NW 86th St                                                                            Line     3.4
           PO Box 6600
                                                                                                             Not listed. Explain
           Johnston, IA 50131-6600


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                            0.00
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                  Desc Main
                                                                     Document      Page 20 of 36
 Debtor       JLJ Farms, LLC                                                                      Case number (if known)
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $            82,586.80

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              82,586.80




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                     Desc Main
                                                                     Document      Page 21 of 36
 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Sale of 40,000 units of
             lease is for and the nature of               corn (price to be
             the debtor's interest                        determined)

                  State the term remaining
                                                                                        Agri Beef Company
             List the contract number of any                                            1555 Shoreline Dr # 320
                   government contract                                                  Boise, ID 83702


 2.2.        State what the contract or                   Leased Acreage: 27
             lease is for and the nature of               acres ($250 per acre)of
             the debtor's interest                        farmland leased to JLJ
                                                          Farms, LLC, located
                                                          north and east of the
                                                          street address at:
                                                          20488 Pinto Rd,
                                                          Caldwell, Idaho 83607
                                                          in Canyon County
                  State the term remaining                Renewable year-to-year
                                                                                        Joe Beumeler
             List the contract number of any                                            29862 Emmett Road
                   government contract                                                  Caldwell, ID 83607


 2.3.        State what the contract or                   Leased Acreage: 112
             lease is for and the nature of               acres ($250 per acre)of
             the debtor's interest                        farmland leased to JLJ
                                                          Farms, LLC, bordering
                                                          street addresses:
                                                          22197 and 22200 Papa
                                                          Whiskey Lane Caldwell,
                                                          Idaho 83607 in Canyon
                                                          County
                  State the term remaining                Renewable year-to-year
                                                                                        Joe Beumeler
             List the contract number of any                                            29862 Emmett Road
                   government contract                                                  Caldwell, ID 83607




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02               Desc Main
                                                                     Document      Page 22 of 36
 Debtor 1 JLJ Farms, LLC                                                                       Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.4.        State what the contract or                   Leased acreage: 54
             lease is for and the nature of               acres ($250 per acre)of
             the debtor's interest                        farmland leased to JLJ
                                                          Farms, LLC, under
                                                          pivot irrigation at street
                                                          address: 505 Sand
                                                          Hollow Rd., Caldwell,
                                                          Idaho 83607 in Payette
                                                          County
                  State the term remaining                Renewable year-to-year
                                                                                       Joe Beumeler
             List the contract number of any                                           29862 Emmett Road
                   government contract                                                 Caldwell, ID 83607


 2.5.        State what the contract or                   Leased acreage: 87.1
             lease is for and the nature of               acres ($250 per acre)of
             the debtor's interest                        farmland leased to JLJ
                                                          Farms, LLC, on west
                                                          side of bordering street
                                                          address: 22495 Lansing
                                                          Lane, Middleton, Idaho
                                                          83607 in Canyon
                                                          County
                  State the term remaining                Renewable year-to-year
                                                                                       Joe Beumeler
             List the contract number of any                                           29862 Emmett Road
                   government contract                                                 Caldwell, ID 83607


 2.6.        State what the contract or                   Leased acreage: 282
             lease is for and the nature of               acres leased to JLJ
             the debtor's interest                        Farms, LLC and sub-let
                                                          to DC Lands, LLC at the
                                                          address:
                                                          29862 Emmett Rd.
                                                          Caldwell, Idaho 83607
                                                          in Canyon County
                  State the term remaining                Renewable year-to-year
                                                                                       Joe Beumeler
             List the contract number of any                                           29862 Emmett Road
                   government contract                                                 Caldwell, ID 83607




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                 Desc Main
                                                                     Document      Page 23 of 36
 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Joe Beumeler                      29862 Emmett Road                                  Zions Bank                        D   2.2
                                               Caldwell, ID 83607                                                                   E/F
                                                                                                                                    G




    2.2      Joe Beumeler                      29862 Emmett Road                                  Zions Bank                        D   2.3
                                               Caldwell, ID 83607                                                                   E/F
                                                                                                                                    G




    2.3      LaurieAnn                         29862 Emmett Road                                  Zions Bank                        D   2.2
             Shoemaker                         Caldwell, ID 83607                                                                   E/F
                                                                                                                                    G




    2.4      LaurieAnn                         29862 Emmett Road                                  Zions Bank                        D   2.3
             Shoemaker                         Caldwell, ID 83607                                                                   E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                             Desc Main
                                                                     Document      Page 24 of 36



 Fill in this information to identify the case:

 Debtor name         JLJ Farms, LLC

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $97,458.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,800,541.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,632,381.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 20-00713-TLM                        Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                Desc Main
                                                                     Document      Page 25 of 36
 Debtor       JLJ Farms, LLC                                                                              Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Zions Bank                                                Withdrew amount of crop income check                          3/31/2020 -                $45,595.14
       2460 South 3270 West                                      from business checking account without                        $10,408.63
       Salt Lake City, UT 84119                                  permission and without notice 3 times in                      3/17/2020 -
                                                                 Spring 2020 (and more in 12/2019 but                          $19,507.04
                                                                 those are > 90 days)                                          2/21/2020 -
                                                                 Last 4 digits of account number:                              $15,679.47


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    JLJ Farms (LS) filed                              Trespass by agent          Canyon County                                Pending
               complaint                                         of Zions Bank                                                           On appeal
                                                                                                                                         Concluded

       7.2.    JLJ Farms (LS) sought and                         Regarding FSA              Kootenai County                              Pending
               Initiated FSA Mediation with                      Guaranteed Ag                                                           On appeal
               Zions Bank and FSA                                Operating Loan
                                                                                                                                         Concluded
                                                                 financed through
                                                                 Zions Bank




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-00713-TLM                        Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                 Desc Main
                                                                     Document      Page 26 of 36
 Debtor        JLJ Farms, LLC                                                                               Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.3.    JLJ Farms (LS) Regarding                          JLJ Farms has                Canyon County                               Pending
               FSA Guaranteed Ag                                 FSA loan and FSA                                                         On appeal
               Operating Loan and Zions                          lender complaints.
                                                                                                                                          Concluded
               Bank                                              JLJ Farms (LS)
                                                                 sought a FSA
                                                                 forum for
                                                                 receiving and
                                                                 reviewing those
                                                                 complaints


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Foley Freeman, PLLC
                PO Box 10                                                                                                      3/17/2020
                Meridian, ID 83680                                   Attorney Fees                                             6/5/2020                     $18,000.00

                Email or website address
                abennett@foleyfreeman.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                             Desc Main
                                                                     Document      Page 27 of 36
 Debtor      JLJ Farms, LLC                                                                              Case number (if known)




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 Merger - JLJ Lands LLC to
       .    JLJ Farms LLC
                                                                 No money was transfered                                 7/29/2020                            $0.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                           Desc Main
                                                                     Document      Page 28 of 36
 Debtor      JLJ Farms, LLC                                                                             Case number (if known)




 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                                 Desc Main
                                                                     Document      Page 29 of 36
 Debtor      JLJ Farms, LLC                                                                             Case number (if known)



    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       LaurieAnn Shoemaker                                                                                                        2010 - Current
                    29862 Emmett Road
                    Caldwell, ID 83607
       26a.2.       Matt Wilson                                                                                                                1998 - Current
                    Wilson Bowen
                    16050 Idaho Center Drive
                    Nampa, ID 83687

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Zions Bank                                                                                                                 1998 - 2017
                    2460 South 3270 West
                    Salt Lake City, UT 84119
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       LaurieAnn Shoemaker                                                                                                        2010 - Current
                    29862 Emmett Road
                    Caldwell, ID 83607

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                           Desc Main
                                                                     Document      Page 30 of 36
 Debtor      JLJ Farms, LLC                                                                             Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       LaurieAnn Shoemaker                                                                      2010 - Current
                    29862 Emmett Road
                    Caldwell, ID 83607
       26c.2.       Matt Wilson                                                                              1998 - Current
                    Wilson Bowen
                    16050 Idaho Center DRive
                    Nampa, ID 83687

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Zions Bank
                    2460 South 3270 West
                    Salt Lake City, UT 84119
       26d.2.       John Deere Financial
                    6400 NW 86th St
                    PO Box 6600
                    Johnston, IA 50131-6600

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Joe Beumeler
       .                                                                                    3/31/2020                $1,500,000.00

                Name and address of the person who has possession of
                inventory records
                LaurieAnn Shoemaker
                29862 Emmett Road
                Caldwell, ID 83607


       27.2 Zions Bank
       .                                                                                    2018 - 2019

                Name and address of the person who has possession of
                inventory records
                Dan Noble / Jason Blair /Jonathan Howard
                ID


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Joe Beumeler                                   29862 Emmett Road                                   JLJ Farms, LLC member,                50%
                                                      Caldwell, ID 83607                                  farm operation manager,
                                                                                                          operator and farmer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                           Desc Main
                                                                     Document      Page 31 of 36
 Debtor      JLJ Farms, LLC                                                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       LaurieAnn Shoemaker                            29862 Emmett Road                                   JLJ Farms, LLC member,                50%
                                                      Caldwell, ID 83607                                  agent and bookkeeper



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Janey Beumeler                                 c/o JLJ Farms, LLC                                  Farm operation                   2019 - 1/2020
                                                      29862 Emmett Road
                                                      Caldwell, ID 83607

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Joe Beumeler                                         2019: 4th Quarter - $18,000.00
       .    29862 Emmett Road                                    2020: 1st Quarter - $4,500.00                                             Quarterly Salary /
               Caldwell, ID 83607                                2020: 2nd Quarter - $11,850.00                          2019 - 2020       Payroll in 2020

               Relationship to debtor
               Member of JLJ Farms, LLC


       30.2 LaurieAnn Shoemaker
       .    29862 Emmett Road                                                                                                              Quarterly Salary /
               Caldwell, ID 83607                                2020: 2nd Quarter - $11,850.00                          2020              Payroll in 2020

               Relationship to debtor
               Member of JLJ Farms, LLC


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02                   Desc Main
                                                                     Document      Page 32 of 36
 Debtor      JLJ Farms, LLC                                                                             Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 31, 2020

 /s/ LaurieAnn Shoemaker                                                LaurieAnn Shoemaker
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02         Desc Main
                                                                     Document      Page 33 of 36




                                                               United States Bankruptcy Court
                                                                            District of Idaho
 In re      JLJ Farms, LLC                                                                             Case No.
                                                                                    Debtor(s)          Chapter    12




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       July 31, 2020                                               /s/ LaurieAnn Shoemaker
                                                                         LaurieAnn Shoemaker/Managing Member
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 20-00713-TLM   Doc 1    Filed 07/31/20 Entered 07/31/20 12:27:02   Desc Main
                                Document      Page 34 of 36


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Agri Beef Company
                        1555 Shoreline Dr # 320
                        Boise, ID 83702



                        Columbia Bank
                        P.O. Box 6353
                        Fargo, ND 58125-6353



                        Columbia Bank
                        P.O. Box 790408
                        Saint Louis, MO 63179-0408



                        Idaho Central Credit Union
                        4400 Central Way
                        Pocatello, ID 83202



                        Idaho State Tax Commission
                        Bankruptcy Division
                        P.O. Box 36
                        Boise, ID 83722



                        IRS
                        PO Box 7346
                        Philadelphia, PA 19101-7346
Case 20-00713-TLM   Doc 1    Filed 07/31/20 Entered 07/31/20 12:27:02   Desc Main
                            Document      Page 35 of 36




                    Joe Beumeler
                    29862 Emmett Road
                    Caldwell, ID 83607



                    John Deere Financial
                    PO BOX 4450
                    Carol Stream, IL 60197-4450



                    John Deere Financial
                    6400 NW 86th St
                    PO Box 6600
                    Johnston, IA 50131-6600



                    LaurieAnn Shoemaker
                    29862 Emmett Road
                    Caldwell, ID 83607



                    Zions Bank
                    2460 S. 3270 West
                    Salt Lake City, UT 84119
            Case 20-00713-TLM                          Doc 1          Filed 07/31/20 Entered 07/31/20 12:27:02             Desc Main
                                                                     Document      Page 36 of 36



                                                               United States Bankruptcy Court
                                                                             District of Idaho
 In re      JLJ Farms, LLC                                                                                 Case No.
                                                                                     Debtor(s)             Chapter    12




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for JLJ Farms, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 31, 2020                                                         /s/ Patrick J. Geile
 Date                                                                  Patrick J. Geile
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for JLJ Farms, LLC
                                                                       Foley Freeman, PLLC
                                                                       PO Box 10
                                                                       Meridian, ID 83680
                                                                       (208) 888-9111 Fax:(208) 888-5130
                                                                       abennett@foleyfreeman.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
